Exhibit 10.1

 

AMENDMENT NO. 2 TO
CO-INVESTMENT AND ALLOCATION AGREEMENT

 

This AMENDMENT NO. 2 TO CO-INVESTMENT AND ALLOCATION AGREEMENT (this
“Amendment”) is dated as of November 21, 2016, by and among Starwood Property
Trust, Inc., a Maryland corporation (the “Company”), SPT Management, LLC, a
Delaware limited liability company (the “Manager”), and Starwood Capital Group
Global, L.P., a Delaware limited partnership (“Starwood Capital Group”).

 

Capitalized terms used in this Amendment and not otherwise defined shall have
the meanings assigned to them in the Agreement (as defined below).

 

WHEREAS, the Company, the Manager and Starwood Capital Group are parties to that
certain Co-Investment and Allocation Agreement, dated as of August 17, 2009, as
amended on June 19, 2015 (the “Agreement”); and

 

WHEREAS, the Company, the Manager and Starwood Capital Group desire to amend,
and do hereby amend, the Agreement as set forth herein.

 

NOW, THEREFORE, in consideration of the mutual agreements herein made and
intending to be legally bound, the parties hereto hereby agree as follows:

 

1.                                      Other Investment
Vehicles.     Section 1.1(c) of the Agreement is hereby amended by adding the
double underlined text so that such section reads in its entirety as follows:

 

Each of the Manager and Starwood Capital Group agree that during the term of
this Agreement, none of the Manager, Starwood Capital Group or any Affiliate of
Starwood Capital Group will sponsor or manage a Potential Competing Investment
Vehicle or any private or foreign Competing Investment Vehicle, unless Starwood
Capital Group adopts a policy that either (i) provides for the fair and
equitable allocation of investment opportunities in Target Assets among all such
vehicles and the Company, or (ii) provides the Company with the right to
co-invest with respect to any Target Assets with such vehicles, in each case
subject to (A) the suitability of each investment opportunity for the particular
vehicle and the Company and (B) each such vehicles’ and the Company’s
availability of cash for investment.

 

2.                                      Representations and Warranties.

 

(a)                                 The Company represents and warrants to the
Manager and Starwood Capital Group that this Amendment:  (i) has been duly and
validly executed and delivered by the Company; and (ii) constitutes the legal,
valid and binding obligation of the Company, enforceable against the Company in
accordance with its terms, except as may be limited by bankruptcy, insolvency,
reorganization, moratorium and other similar laws and equitable principles
related to or limiting creditors’ rights generally and by general principles of
equity.

 

(b)                                 The Manager represents and warrants to the
Company and Starwood Capital Group that this Amendment:  (i) has been duly and
validly executed and delivered by the

 

--------------------------------------------------------------------------------


 

Manager; and (ii) constitutes the legal, valid and binding obligation of the
Manager, enforceable against the Manager in accordance with its terms, except as
may be limited by bankruptcy, insolvency, reorganization, moratorium and other
similar laws and equitable principles related to or limiting creditors’ rights
generally and by general principles of equity.

 

(c)                                  Starwood Capital Group represents and
warrants to the Company and the Manager that this Amendment:  (i) has been duly
and validly executed and delivered by Starwood Capital Group; and
(ii) constitutes the legal, valid and binding obligation of Starwood Capital
Group, enforceable against Starwood Capital Group in accordance with its terms,
except as may be limited by bankruptcy, insolvency, reorganization, moratorium
and other similar laws and equitable principles related to or limiting
creditors’ rights generally and by general principles of equity.

 

3.                                      Ratification of Agreement.     Except as
expressly provided in this Amendment, all of the terms, covenants, and other
provisions of the Agreement are hereby ratified and confirmed and shall continue
to be in full force and effect in accordance with their respective terms.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed and delivered this Amendment as of
the date first written above.

 

 

 

 

 

COMPANY:

 

 

 

STARWOOD PROPERTY TRUST, INC.

 

 

 

 

By:

/s/ Andrew J. Sossen

 

 

Name: Andrew J. Sossen

 

 

Title: Chief Operating Officer

 

 

 

 

MANAGER:

 

 

 

SPT MANAGEMENT, LLC

 

 

 

 

By:

/s/ Andrew J. Sossen

 

 

Name: Andrew J. Sossen

 

 

Title: Authorized Signatory

 

 

 

 

STARWOOD CAPITAL GROUP:

 

 

 

STARWOOD CAPITAL GROUP GLOBAL, L.P.

 

 

 

 

By:

SCGG GP, L.L.C.

 

 

 

 

By:

/s/ Ellis F. Rinaldi

 

 

Name: Ellis F. Rinaldi

 

 

Title: Executive Vice President 

 

--------------------------------------------------------------------------------